   ~,
. ' ... ,,....



           .· AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                             Page 1 of I



                                                   UNITED STATES DISTRICT COURT
                                                                   SOUTHERN DISTRICT OF CALIFORNIA

                                   United States of America                              JUDGMENT IN A CRIMINAL CASE
                                                     v.                                  (For Offenses Committed On or After November 1, 1987)


                                   Raul Guzman-Berumen                                   Case Number: 3:19-mj-24588




                 REGISTRATION NO. 92043298
                                                                                                                          D_EC 11 2019
                 THE DEFENDANT:
                  IZI pleaded guilty to count(s) 1 of Complaint                                                 CLERI<, U.S. DISTRICT COURT
                                                            _ ___::=-------------t5()tfft-tfRt~ITR!1~1F"OtttF1:lRN:arl
                 •    was found guilty to count(s)                                              BY                       D'EPUTY
                      after a plea ofnot guilty.
                      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

                 Title & Section                 Nature of Offense                                                         Count Number(s)
                 8:1325                          ILLEGAL ENTRY (Misdemeanor)                                               1

                  D The defendant has been found not guilty on count(s)
                 •    Count(s)
                                                -------------------
                                 ------------------ dismissed on the motion of the United States.
                                                             IMPRISONMENT
                        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                 imprisoned for a term of:

                                            /~/TIMESERVED                              • ________ days
                                                                                                                                                               . 1.
                  IZl Assessment: $10 WAIVED IZI Fine: WAIVED
                  IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                  the defendant's possession at the time of arrest upon their deportation or removal.
                  •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                      TT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                 of any change of name, residence,- or mailing address until all fmes, restitution, costs, and special assessments
                 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                 United States Attorney of any material change in the defendant's economic circumstances.

                                                                                       Wednesday, December 11, 2019
                                                                                                                                                                  l
                                                                                                                                                                  I.
                                                                                                                                                                  I·

                     · d
                 Rece1ve      \...(./· \.   \)-·-.---r~::);,,,..
                                                      1.   . ·
                                                                                                                                                                  II'
                                                                                                                                                                  I
                            DUSM
                                                                                                                                                                  I
                                                                                       UNITED STATES MAGISTRATE JUDGE
                                                                                                                                                                  I
                 Clerk's Office Copy                                                                                                 3: 19-mj-245 88
